Citation Nr: 0322963	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-13 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the thoracic spine, T9-T10, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from June 1975 to May 1980 
and from July 1981 to October 1984.  The veteran has also 
reported a period of service in the Marine Corps Reserve 
between his period of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected degenerative disc disease of the thoracic spine.  
The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's degenerative disc disease of the thoracic 
spine, T9-T10, causes severe limitation of thoracic spine 
motion, and he has been assigned the maximum schedular rating 
allowed for this disorder.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for degenerative disc disease of the thoracic spine, 
T9-T10, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.10, 4.40, 4.71a, Diagnostic Codes 5291, 5293 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his increased rating claim, as well as notice of 
the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in March 1997, in the 
statement of the case (SOC) issued in April 1997, in the 
supplemental statements of the case (SSOCs) issued in June 
1998, December 1998, August 1999, and February 2003, in the 
Board remand dated in November 2000, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his increased rating claim.  

Furthermore, the Board observes that in lengthy letters to 
the veteran dated in June 2001 and in December 2002, the RO 
advised the veteran of the recent enactment of the VCAA, and 
provided him with detailed information about the new rights 
provided thereunder, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claim.  The Board concludes that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, his military 
personnel records jacket, post-service private treatment 
notes and medical statements, VA outpatient treatment notes 
and examination reports, and several personal statements made 
by the veteran in support of his claim.  The veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge sitting at the RO in September 2000, and a 
transcript of this testimony has been associated with the 
veteran's claims file.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board notes that the veteran's claim was 
remanded by the Board to the RO in November 2000 in order to 
obtain additional medical evidence, including records from 
the U.S. Social Security Administration and VA outpatient 
treatment notes, which have since been obtained, and to 
provide the veteran with a current VA orthopedic examination, 
which was accomplished in January 2003.  The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

In reviewing the extensive VA and private medical evidence 
contained in the veteran's several claims files, the Board 
initially observes that the vast majority of the records 
which refer to back or spine complaints focus on complaints, 
findings and diagnoses of lumbar spine problems, for which 
the veteran is not service connected.  On the contrary, the 
veteran's claims for service connection for lumbar spine and 
cervical spine disorders have been specifically and 
repeatedly denied by the RO, including as recently as May 
2003.  As such, the Board cannot consider evidence of lumbar 
or cervical spine problems when assessing the severity of the 
veteran's thoracic spine disorder.

Evidence relevant to the current level of severity of the 
veteran's degenerative disc disease of the thoracic spine 
includes the report of an x-ray of the veteran's thoracic 
spine conducted in November 1996 at MedClinic, a private 
health care facility.  At that time, x-rays revealed normal 
vertebral alignment, no evidence of fracture, normally 
maintained vertebral heights, and degenerative disc disease 
and spondylosis in the mid and lower thoracic spine.  The 
final impression was of degenerative disc disease of the 
thoracic spine.

Also relevant is the report of a Physical Medicine and 
Rehabilitation Consultation dated in January 1997 from 
MedClinic.  At that time, the veteran complained of chronic 
low back pain of 10 years' duration.  On physical 
examination, the veteran had a full range of spine motion 
with end-range pain with flexion and right lateral bending.  
The examiner noted that x-rays of the veteran's thoracic 
spine conducted in November 1996 had revealed degenerative 
disc disease and spondylosis at the mid and lower thoracic 
spine levels.  The examiner rendered a diagnosis of chronic 
low back pain with, among other things, thoracic degenerative 
disc disease.

In June 1997, the veteran underwent a VA spine examination.  
At that time, he complained of intermittent, moderately 
intense pain in the thoracic spine.  He did not identify any 
specific factors which affected this pain, such as bending, 
stooping, standing, or changes in weather.  At the time of 
examination, his thoracic spine pain was reportedly mild.  
The examiner noted that thoracic spine x-rays taken in 
January 1997 had shown minimal anterior lateral spurring, 
with no other abnormalities.

On physical examination, the veteran's thoracic spine had 
normal curvature, with no kyphosis or scoliosis.  There was 
full, painless range of motion of the thoracic spine with no 
paravertebral spasm present.  Neurological examination 
revealed normal strength and sensation, with no sensory 
deficits.  The examiner rendered a diagnosis of 
osteoarthritis of the thoracic spine.

A chart note dated in February 1999 from MedClinic reveals 
that the veteran had recently awoken with pain in his neck 
and upper and lower back with radiating pain to the right leg 
following moving a lot of furniture and packing over the 
weekend.  On examination, the veteran had minimal tenderness 
over the thoracic and lumbosacral spine and the paraspinous 
muscles.  The examiner rendered a diagnosis of neck and back 
strain.

In September 2000, the veteran underwent a comprehensive 
internal medical examination at MDSI Physician Group, a 
private health care facility.  At that time, the veteran gave 
a history of osteoarthritis, which he stated initially 
started in his spine but spread to all joints throughout his 
body.  He complained of continuous pain in his spine.

On physical examination, the veteran walked in with a cane, 
but the examiner stated that "there was a distinct component 
of poor effort on his behalf," noting that while the veteran 
stated that he could not walk without the use of the cane, he 
walked back from the examination table to a chair normally 
without the use of his cane. Range of motion testing of the 
dorsolumbar spine revealed flexion forward to 20 degrees, 
extension backward to 30 degrees, and lateral flexion to 30 
degrees.  The examiner noted that the veteran had diminished 
motor strength power throughout his body, "but this was 
mainly because of poor effort on his behalf."  The examiner 
rendered a relevant diagnosis of history of osteoarthritis.  
In a section of the report reserved for a functional 
assessment, the examiner noted that the veteran subjectively 
complained of diffuse pain generally all over his body and in 
all joints with extreme weakness.  However, the examiner 
observed that objectively during the examination, the 
claimant was "markedly limited by poor effort on his 
behalf," and that while he showed "severe limitation on 
range of motion in all of his joints diffusely as well as 
poor power," these limitation appeared to be due to poor 
effort.

The veteran again underwent a VA spine examination in January 
2003.  The examiner noted that the veteran's extensive claims 
files had been reviewed in detail.  At that time, the veteran 
complained of pain in his neck and a shooting pain down his 
left arm.  The examiner noted that the veteran had had 
surgery for treatment of carpal tunnel syndrome of the left 
hand and wrist, which had helped somewhat with the tingling 
but did not stop the pain.  On physical examination, range of 
motion testing of the veteran's thoracic spine was not 
performed.  However, range of motion of the lumbar spine 
showed flexion forward to 50 degrees, extension backward to 
15 degrees, right lateral flexion to 15 degrees, left lateral 
flexion to 20 degrees, and lateral rotation to the right and 
left to 20 degrees.  X-rays of the veteran's thoracic spine 
revealed tiny anterior marginal osteophytes arising from the 
mid thoracic spine.  The vertebral bodies were of normal 
height and alignment, and the disc spaces were preserved.  
The examiner rendered diagnoses of cervical, lumbar and 
thoracic strains with mild degenerative joint disease of the 
lumbar spine and mild degenerative joint disease of the 
thoracic spine.  The examiner estimated that during periods 
of exacerbation, the veteran's thoracic spine symptoms would 
worsen by approximately 10 percent.  

In September 2000, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  At that time, the veteran testified that he had 
nerve problems which he believed were related to his spine 
problems as T9 to T10, to particularly include a tingling and 
burning sensation in both legs, worse on the left.  He 
reported that he suffered from daily mid-back pain trouble, 
which he treated with medication and heat massages.  He also 
stated that his thoracic spine problems limited his ability 
to walk distances, stand or sit for any length of time, and 
to squat or bend.  He testified that his mid-back problems 
also limited his ability to drive and interfered with his 
sleep.  When asked by the undersigned Veterans Law Judge 
whether these limitations were due specifically to his 
thoracic spine disorder versus his lumbar or cervical spine 
disorders, the veteran conceded that he was "not certain 
where it comes from," because no doctor had ever explained 
to him what part of his spine his symptomatology was stemming 
from.  The Board observes that the veteran focused much of 
his testimony on the "pain throughout my spine" and his 
lower back symptoms, and stated several times that he was 
seeking service connection for low back problems, but was 
requested to focus his testimony on his thoracic spine 
problems only.

The veteran's degenerative disc disease of the thoracic 
spine, T9-T10, has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 
(DC) 5291, pursuant to which the severity of limitation of 
motion of the dorsal (thoracic) spine is evaluated.  Under 
this code, a noncompensable (zero percent) rating is 
warranted for slight limitation of dorsal spine motion.  A 10 
percent rating is warranted when such limitation of motion is 
either moderate or severe.  A 10 percent rating is the 
maximum rating allowed under DC 5291.

A review of the evidence reveals that the veteran clearly 
suffers from limited dorsal, or thoracic, spine motion.  It 
is difficult to ascertain whether this limitation is moderate 
or severe in degree.  In this regard, the Board notes that 
the limitation of motion of the veteran's thoracic spine was 
not always separately measured at the time of examinations, 
and was sometimes measured in conjunction with the veteran's 
limitation of lumbar spine motion.  As noted earlier, the 
veteran's claim for service connection for a lumbar spine 
disorder has specifically been denied by the RO, such that 
the degree of impairment caused by the veteran's lumbar spine 
disorder may not be considered in evaluating the veteran's 
service-connected thoracic spine disability.  The Board finds 
that, interpreting the evidence in the light most favorable 
to the veteran, the veteran suffers from severe limitation of 
the thoracic spine, warranting a 10 percent rating under DC 
5291.  As the veteran has been assigned the maximum rating 
allowed under DC 5291 for limitation of thoracic spine motion 
(10 percent), an increased rating under DC 5291 cannot be 
assigned.

The Board also notes that the Court has held that evaluation 
of a service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, such 
factors are not for consideration when, as here, a claimant 
is already in receipt of the maximum rating for limitation of 
motion of the joint in question.   See Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  In the instant case, the veteran is 
receiving a 10 percent evaluation for his thoracic spine 
disorder, under DC 5291.  This disability evaluation is the 
maximum rating allowable.  Accordingly, the aforementioned 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
consideration.  See Johnston, 10 Vet. App. at 85.

The veteran's degenerative disc disease of the thoracic 
spine, T9-T10, has also been evaluated under DC 5293, 
pursuant to which the severity of intervertebral disc 
syndrome is evaluated.  Under this code, a 10 percent rating 
is warranted for intervertebral disc syndrome which is mild 
in severity.  If such disorder is moderate, with recurring 
attacks, a 20 percent rating is warranted.  If it is severe, 
with recurring attacks and only intermittent relief, a 40 
percent rating is warranted.  Finally, a 60 percent disorder 
is warranted when intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Following a review of the evidence, the Board observes that 
it does not appear that the veteran actually suffers from 
intervertebral disc syndrome.  Indeed, repeated     x-rays of 
the veteran's thoracic spine have shown normal height and 
alignment of the thoracic vertebrae and normal disc spaces, 
while physical examinations have shown no evidence of any 
paravertebral muscle spasm or sensory deficits.  Although the 
veteran has complained of radiating pain in his legs, this 
has been attributed by examiners to lumbar spine 
radiculopathy.  In addition, while he has reported radiating 
pain and numbness in his arms, this has been attributed by 
physicians to his bilateral carpal tunnel syndrome and ulnar 
nerve entrapment, for which he has undergone bilateral carpal 
tunnel release procedures.  In any case, the Board observes 
that the evidence does not show that the veteran is suffering 
from intervertebral disc syndrome with is moderate in 
severity, with recurring attacks, as is required for a 20 
percent rating under DC 5293.

During the pendency of this appeal, the rating criteria for 
evaluating intervertebral disc syndrome were amended.  67 
Fed. Reg. 54,345, 54,349 (Aug. 22, 2002) (effective from 
September 23, 2002).  Where a regulation changes after the 
claim has been filed and before the administrative process 
has been concluded, the version most favorable to the veteran 
applies unless otherwise provided by the Secretary of 
Veterans Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO considered the new criteria in evaluating the 
veteran's disability in a February 2003 supplemental 
statement of the case, and the new regulations were set forth 
in full for the veteran.  Accordingly, the Board will analyze 
the severity of the veteran's degenerative disc disease of 
the lumbosacral spine under the revised regulations as well.

The criteria under Diagnostic Code 5293 in effect since 
September 23, 2002 provide for a rating based either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the new provisions of Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

These "new" criteria provide that a 10 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted where there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002).  As was the case with the former 
criteria, a 60 percent rating is the highest rating allowed 
under the revised provisions of DC 5293.

Following a review of the evidence, the Board finds that the 
evidence does not show that the veteran has had 
incapacitating episodes of thoracic intervertebral disc 
syndrome, i.e., periods of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician, 
lasting a total duration of at least two weeks but less than 
four weeks during the past 12 months, as is required for a 20 
percent rating under the revised provisions of DC 5293.  A 
review of the record does not reveal that the veteran has 
received any treatment at all for his thoracic spine problems 
in the past several years.  The Board acknowledges that at 
the time of the most recent VA examination in January 2003, 
the examiner noted that the veteran was working full-time as 
a lead in customer service, and in the previous year had 
taken a total of one month off work due to unspecified 
"pain."  However, while the veteran reported some pain in 
his mid-back at the time of this examination, his primary 
complaints relating to pain concerned his neck and low back, 
left leg, left knee, and left arm.  Thus, the Board finds 
that the veteran thoracic spine disorder does not meet the 
criteria for a higher 20 percent rating under the revised 
criteria of DC 5293.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
diagnostic codes.  In this regard, the Board has considered 
the application of DC 5003, pursuant to which the severity of 
degenerative arthritis is evaluated, in light of the repeated 
diagnoses of osteoarthritis and degenerative joint disease of 
the thoracic spine.  DC 5003 provides that degenerative 
arthritis established by x-ray findings is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
The Board observes that the severity of the limitation of 
motion of the thoracic (dorsal) spine is evaluated under the 
provisions of DC 5291.  As the severity of the veteran's 
thoracic spine disorder has already been evaluated under DC 
5291, as discussed above, a rating under DC 5003 would not 
result in a higher disability rating.

The Board notes that there is no evidence that the veteran 
suffers from residuals of a fractured vertebrae, as 
contemplated by DC 5285, or complete bony fixation 
(ankylosis) of the spine, as contemplated by DC 5286.  
Therefore, the Board finds that an analysis under either of 
these codes is not appropriate.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased rating for degenerative disc disease of the 
thoracic spine, T9-T10, currently rated as 10 percent 
disabling.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.


ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease of the thoracic spine, T9-T10, is denied.
	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

